TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00715-CR



                              William Leon Alexander, Appellant

                                                v.

                                  The State of Texas, Appellee




     FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
        NO. CR2001-314, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant William Leon Alexander was placed on deferred adjudication community

supervision after he pleaded no contest to an indictment accusing him of aggravated assault. The

State later moved for an adjudication. Following a hearing, appellant was adjudged guilty and a

sentence of twenty years’ imprisonment and a $10,000 fine was imposed.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969).
                Appellant filed a pro se brief responding to counsel’s frivolous appeal brief. He first

contends that he has received ineffective assistance of counsel at his original trial, at the adjudication

hearing, and on appeal. It is too late to appeal issues relating to the original plea proceeding. See

Manuel v. State, 994 S.W.2d 658, 661-62 (Tex. Crim. App. 1999). Moreover, no appeal can be

taken from the decision to adjudicate. Tex. Code Crim. Proc. Ann. art. 42.12, § 5(b) (West Supp.

2004); Garcia v. State, 45 S.W.3d 740, 742 (Tex. App.—Austin 2001, pet. ref’d). As to counsel’s

performance on this appeal, we find that he has fulfilled his obligations under Anders. Appellant’s

first pro se point of error is overruled.

                Appellant’s second point is that the evidence does not support the court’s decision

to revoke supervision and proceed to adjudication. Once again, this is an impermissible attack on

the decision to adjudicate. Point two is overruled.

                Next, appellant complains that he was denied a separate sentencing hearing following

adjudication. See Issa v. State, 826 S.W.2d 159, 161 (Tex. Crim. App. 1992). Because appellant

neither objected at the time nor filed a motion for new trial raising this issue, nothing is presented

for review. Hardeman v. State, 1 S.W.3d 689, 690 (Tex. Crim. App. 1999). The third pro se point

is overruled.

                Finally, appellant urges that new evidence entitles him to a new trial. Even if this

were a proper matter to be raised for the first time on appeal, the allegation is not supported by the

record before us. Pro se point of error four is overruled.

                We have reviewed the record, counsel’s brief, and the pro se brief. We find nothing

in the record that might arguably support the appeal.



                                                    2
              The judgment of conviction is affirmed.




                                           __________________________________________

                                           Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Affirmed

Filed: September 10, 2004

Do Not Publish




                                              3